Bierly, C. J.
A decree was rendered in the Lake Circuit Court in favor of appellees, and subsequently a motion for a new trial was filed which was overruled *60by the court on February 4, 1960. On the basis of a Praecipe, timely filed, requesting a Transcript of all the proceedings and all bills of exceptions, said Transcript and Assignment of Errors were due by April 4, 1960. A motion for extension of time to file the Transcript and Assignment of Errors was filed within the time permitted by the rules. Extension of time was granted to and including July 5, 1960. No further action was taken by the appellants in this cause.
Failure of appellants to comply with Rule 2-2 in reference to the time within which to file a Transcript and Assignment of Errors prevents further action by the appellants and no question is presented in this cause nor can any question be presented for decision, 55 Ind. App. 577.
Failure of appellants to perfect their appeal within the time prescribed by the rules, this case is now ordered stricken from the record and terminated with costs, if any, assessed against the appellants.
Note. — Reported in 169 N. E. 2d 215.